Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  144144-5(55)(56)                                                                                                    Justices


  FARMERS INSURANCE EXCHANGE,
           Plaintiff-Appellee,
  and
  STATE FARM MUTUAL AUTOMOBILE INS. CO.,
           Plaintiff-Appellant,
                                                                              SC: 144144
  v                                                                           COA: 298984
                                                                              Mason CC: 09-000035-NF
  MICHIGAN INSURANCE COMPANY,
             Defendant-Appellee.
  ______________________________________
  STATE FARM MUTUAL AUTOMOBILE INS. CO.,
           Plaintiff-Appellant,
                                                                              SC: 144145
  v                                                                           COA: 298985
                                                                              Mason CC: 09-000172-NF
  MICHIGAN INSURANCE COMPANY,
             Defendant-Appellee.
  ______________________________________


         On order of the Chief Justice, motions by defendants-appellees for extension of
  the time for filing their combined brief are considered and they are granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2012                     _________________________________________
                                                                               Clerk